DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (US Pub 20150072125) in view of Hiroki (JP2015174694, rejection using English machine translation).
Regarding claims 1, 5, and 7: Murashige et al. teach a glass film-resin composite comprising a glass film 10, and a resin tape 11 laminated to a surface of the glass film through an adhesive 12. 
	Murashige’s resin tape 11 has a width l of 3cm (30mm) (Examples), a Young’s modulus (Ep) of 1.5-10GPa (0008, 0032) such as 5GPa (Examples), and a thickness (tp) of 16-400micron (0020) such as 25micron (Examples). The glass film 10 has a thickness (tg) of 45-70micron (0019) such as 50micron (Examples) and can be a glass chosen from OA-10 glass by Nippon, D263 by Schott glass, etc. (0031, Examples) which it is noted that OA-10 glass by Nippon has a Young’s modulus (Eg) of 72GPa (see par 0066, Table 1 in Applicants’ publication as evidence) and D263 by Schott has a Young’s modulus (Eg) of 72.9GPa (see SGP as evidence). The discussed values satisfies the formula claimed. 
	As Murashige’s glass film is thin, long in length and narrow in width (see 0024 and Examples), it is considered to be a ribbon in as much as the term has been defined. 
Although Murashige does not explicitly recite their adhesive 12 having no peelability, as Murashige does not provide any indication of their adhesive peeling away, one having ordinary skill would reasonably conclude the adhesive to have the capability of not peeling absent a teaching to the contrary. 
Additionally it is noted that as Murashige’s adhesive resin appears to be substantially similar to that of Applicants’ (see Murashige 0060-0062, 0092-0093 compared to 0058, 0067 in Applicants’ published disclosure), one having ordinary skill would reasonably conclude the same capabilities of not peeling to be present absent an evidentiary showing to the contrary (MPEP 2112).

Murashige fails to teach a plurality of their resin tapes being laminated in the manner claimed with the resin tapes having a width as claimed, however, they do not exclude such features either. Instead, Murashige only generally teaches a glass film-resin composite comprising a glass film with a resin tape laminated to a surface of the glass film through an adhesive and disclose that their composite can be used as display substrate or solar cell (0013) which they note are produced by roll-to-toll processing (0002). 
As Hiroki, who similarly teaches a glass film-resin composite comprising a glass film with a resin tape laminated to a surface of the glass film through an adhesive and that such a composite can be used as display substrate or solar cell produced by roll-to-toll processing (0002, 0004, 0013-0015), discloses that it is desirable to make the resin tape a plurality of resin tapes in the vicinity of each of width-directional opposite edges of the glass, in a spaced apart relations to each other, in order to decrease breakage, suppress decrease in productivity, etc. (0010-0015, 0044-0046, 0049, Figures) with said tapes desirably having a width of 1/20 to 1/10 of the width of the glass (i.e. 5-10%) (0037), it would have been obvious to one having ordinary skill at the time of invention to modify Murashige to include their resin tape being a plurality of resin tapes having a width of 1/20 to 1/10 of the width of the glass and said resin tapes being in the vicinity of each of width-directional opposite edges of the glass, in a spaced apart relations to each other, in order to decrease breakage, suppress decrease in productivity, etc.
The above width being 5-10% that of the glass is so close to applicants’ range (i.e. “less than 5%”) and it has been held by the courts that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 6: The adhesive has an elastic modulus of 1.2-10GPa (Abstract).
Regarding claim 8 and 10: The limitations that the composite is “used for” producing a glass roll having a length of at least 500 m is intended use and it has been held by the courts that in such instances, the prior art does not actually have to teach using the article in the claimed manner but rather, it only has to be capable of being used as claimed to meet the limitation. In the instant case, as Murashige’s composite meets that claimed, one having ordinary skill would reasonably conclude that it would have the same capabilities of use absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 9: The resin tape is provided such that the length of the resin is parallel to the length of the glass (Figures, Examples).
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. 
In summary, Applicants argue the following;
the combination of references fails to teach the new limitation of the resin tapes having a width of 1% to less than 5% the width of the glass film.
This is not persuasive. Although the Examiner agrees that Murashige does not itself teach a width as claimed, for reasons in the above Office Action, Murashige in view of Hiroki would render obvious a width range of 5-10% which is so close to so close to applicants’ range (i.e. “less than 5%”). As it has been held by the courts that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), the limitation is met and the rejection is proper.

Applicants point to their Examples and comparative Examples to assert that the width in combination with the a coefficient of 1.10 or more with the claimed relationship has unexpected results of making it possible to enable fracture propagation starting from a crack formed in the glass film to be halted within the resin while reducing an amount of resin tape on the glass to a minimum.
This is not persuasive because none of Applicants’ Examples and comparative Examples are commensurate with the claims. Specifically, no single Example or comparative Example has every single claimed requirement together (width, a coefficient, etc.) for comparison to indicate anything is truly expected. Instead, Applicants Examples, although having the coefficient, all have widths outside the claimed range and the comparative Examples, although having the widths, all have coefficients outside that required by the claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Additionally, it is noted for the record that while Applicants may attempt to argue that their width as now claimed is required for their argued results, the inventive Examples in the specification appear to have the results even with widths outside the claimed range. As such, there does not appear to be anything unexpected about the width range claimed. 
Because Hiroki merely describes 5-10% width without any correspondence between reduced breakage and the width, modulus, etc., Hiroki would not have suggested reducing the width from 1 to less than 5%.
This is not persuasive. Although the Examiner agrees that Hiroki may not explicitly describe a correspondence between reduced breakage and the width, modulus, etc., Hiroki does not have to. Instead, Hiroki only has to render obvious the claimed width which it does for reasons provided above.
Without having knowledge of Applicants unexpected benefits of having the claimed width and a coefficient of 1.10 or more, the references would not have suggested the claimed width. 
This is not persuasive. Initially, as mentioned previously, there has been no
evidence provided showing anything is unexpected. Additionally, for reasons in the Office Action above, the references would have rendered obvious the width in combination with the other limitations absent knowledge of Applicants argued results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784